DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims  15,18-20,23,25 and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/18/22.
Applicant's election with traverse of claims 1, 4, 6, 9-10, 12-13, 30, 32-36 and 38 in the reply filed on 5/18/22 is acknowledged.  The traversal is on the ground(s) that a restriction is proper only when there is a serious burden on the examiner if restriction is not required.  This is not found persuasive because the examiner had previously established that there is a serious burden on the examiner, and applicant has set forth neither evidence nor reason arguments, on why applicant thinks no serious burden on the examiner exists. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 4 is deemed to be indefinite because the metes and bounds of what constitutes “a low P water system” is completely unknown. Applicant’s specification does not seem to provide any clarity on this issue.
	Dependent claim 6 is deemed to be indefinite because it is unclear what the phrase “further including a treatment essentially free of zinc.” is referring to. Is said phrase referring to an additional method step of adding something to said aqueous system after the addition of the corrosion inhibiting polymeric polycarboxylic? Or is said phrase meant to limit the presence of zinc in the component comprises said corrosion inhibiting polymeric polycarboxylic prior to its addition to said aqueous system? Or does said phrase have some other unknown meaning?

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


NOTE: For examination purposes the subject matter of dependent claim 6 will be given little weight due it its indefinite nature. 

Claim(s) 1, 4, 6 and 9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fong et al.  U.S. Patent Number 5,308,498.
	Fong et al. teach a method of inhibiting corrosion of iron and steel alloys in contact with industrial waters is claimed. The method comprises treating said waters with an effective corrosion inhibiting amount of a water soluble polymer having an average molecular weight ranging from about 2,000 to about 50,000, said polymer containing at least four mole percent of a hydroxamic acid per unit, see abstract and especially claim 6. 
	Applicant’s claims are deemed to be anticipated over the corrosion inhibiting method set forth in Table V, wherein an unpolished mild steel coupon in an aqueous system is treated with a combination of water soluble polymers one of which is a polyacrylic acid homopolymer neutralized with sodium hydroxide (i.e. polymer #10, see Table II). The concentration of the polymer #10 used in the aqueous system ranges from 10 to 15 ppm depending on the combination actually used. 

Claim(s) 1, 4, 6 and 9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson et al.  U.S. Patent Application Publication No.: 2015/0118103 A1.
Erickson et al. teach compositions and methods for inhibiting the corrosion of metals in contact with an aqueous system are provided. The method of inhibiting corrosion includes maintaining effective amounts of (1) an amino acid-based polymer, such as a polyaspartic acid compound, and (2) a dispersible and/or soluble tin compound in the aqueous system. The corrosion inhibiting components of the treatment may be added simultaneously or separately into the water of the aqueous system, i.e., provided either in a single treatment product or as separate products. The single treatment single treatment product may include the amino acid-based polymer and a dispersible and/or soluble tin compound. Such a corrosion inhibiting composition may optionally also include a polycarboxylic acid chelating agent and/or a carboxylate/sulfonate functional copolymer, see abstract.
Applicant’s claims are anticipated over the corrosion inhibiting method set forth in Examples 2 and 4. As way of illustration only, in Example 2 both a steel coupon and a copper coupon are both contained in an aqueous composition wherein a combination of 8.5 ppm polymaleic acid polymer and 8 ppm copolymer (AA/AMPS copolymer) are then added to inhibit metal corrosion. 

Claim(s) 1, 4, 6 and 9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101429662 (A). 
CN101429662 (A) teaches a corrosion inhibitor for carbon steel contained within low-hardness-alkalinity water. Applicant’s claims are anticipated over Example 2 set forth in paragraphs [0020]-[0021]. Said example teaches a method of inhibiting corrosion of a steel coupon in an aqueous composition by adding to said aqueous composition a composition comprising 27 with percent sodium gluconate, 15 weight percent potassium tungstate, 2.5 weight percent polyepoxysuccinic acid, 3.5 weight percent carboxylic acid copolymer, 2 weight percent zinc salt and 50 weight percent water. The dosage of said added composition is 270 mg/L which is 270 ppm. The examiner calculated ppm concentration of polyepoxysuccinic acid is 6.75 ppm and examiner calculated ppm concentration of carboxylic acid copolymer is 9.45 ppm. 

Claim(s) 1, 4, 6, 9 and 38  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/085830.
WO 2012/085830 teaches corrosion inhibition of metal surfaces (e.g. stainless steel) in contact with an aqueous medium, comprising adding to said aqueous medium a corrosion inhibiting amount of a composition comprising 1) hypochlorite, 2) a polyacrylate salt (e.g. sodium polyacrylate) corrosion inhibitor and 3) a calcium salt, wherein the combination results in synergism to reduce corrosion.  Applicant’s claims 1, 4, 6, 9 and 38 are deemed to be anticipated over the method taught in Table 1 wherein a stainless steel coupon in an aqueous medium is contacted with anyone of the listed four corrosion inhibiting compositions comprising: 1) Acusol 445N (a sodium polyacrylate with a MW of 4500 g/mol) and 2) calcium chloride, such that the concentrations of Acusol 445N in said aqueous medium ranges from 1, 5, 50 and 200 ppm and the concentration of calcium chloride is 50 ppm. 

Claim(s) 10, 12-13, 30 and 32-36 is/are rejected under 35 U.S.C. 103 as obvious over WO 2012/085830 and for claims 35-36 further in view of CN1496338A. 
WO 2012/085830 has been described above and differs from applicant’s claimed invention in that there is no express teaching (i.e. by way of an example) to where the polyacrylate salt corrosion inhibitor is in the form of its calcium salt or wherein the calcium salt component is itself a calcium salt of a polymeric polycarboxylate.
WO 2012/085830 on page 15, lines 4-9 directly discloses that calcium succinate is a desirable calcium salt that can be used in lieu of calcium chloride. Please note that calcium succinate reads directly on applicant’s claimed calcium salt of a polymeric polycarboxylates. 
On page 16, lines 15-25 it is disclosed that a suitable ratio of the polyacrylate corrosion inhibitor to the calcium salt component is from about 6:1 to about 1:6, with a more preferred range of about 4:1 to about 1:4. 
It would have been obvious to one having ordinary skill in the art to substitute calcium succinate for the calcium chloride component in said methods taught in Table 1. A direct substitution would result in a concentration of calcium succinate of 50 ppm which directly falls within the concentration range of applicant’s independent claim 1. When the concentration of the calcium succinate is optionally selected to be 4 times the concentration of Acusol 445N in WO’s embodiments wherein Acusol 445N is used at 50 ppm and 200 ppm, the concentration of calcium succinate would then be 200 ppm and 800 ppm respectfully, which falls directly within applicant’s claimed concentration range of dependent claim 30. 
Applicant’s claims 32-34, drawn to wherein an additional dose of the polycarboxylate calcium salt is added subsequently to the aqueous medium after administering the first dose to maintained the corrosion inhibiting effect, is deemed to be at once envisaged because periodic additions of corrosion inhibitors to aqueous systems in contact with metals (e.g. boiler systems, heat exchangers, cooling systems etc.) is a requirement for effective long term corrosion inhibition. Furthermore the use of a corrosion meter( applicant’s claims 34) to monitor the system to determine when additional doses of corrosion inhibitors is needed, is also notoriously well known in the art of running effective boiler systems, heat exchangers, cooling systems etc.. 
Finally in regards to applicant’s claims 35-36, the further addition of a dispersant/surfactant to a corrosion inhibiting composition or directly to the aqueous medium in contact with the metal surface, is also very well known in the art and is directly disclosed by WO 2012/085830 on page 18, line 28. 
Applicant’s specifically disclosed dispersant/surfactant co-polymer species are set forth in the secondary reference to CN1496338A which is drawn to water-soluble or dispersible polymers that impart effective control of mineral deposits and inhibit corrosion in various aqueous systems. Applicant’s attention is drawn to CN1496338A Examples 1-5 wherein copolymers and terpolymer dispersants are taught that read on applicant’s claimed dispersants. 
  Example 1 discloses a polymer of "Acrylic Acid/ Ammonium Allylpolyethoxy (10) Sulfate Copolymer"; Example 3 discloses a polymer of "Acrylic Acid/ Ammonium Allylpolyethoxy (10) Sulfate/Allyloxy-2-hydroxypropane-3-sulfonic Acid Terpolymer"; Example 4 discloses a polymer of "Acrylic Acid/ Methacrylic Acid/Ammonium Allylpolyethoxy (10) Sulfate Terpolymer"; Example 5 discloses a polymer of "Acrylic Acid/2-Acrylamido-2-methylpropanesulfonic acid /Ammonium Allylpolyethoxy (10) Sulfate Terpolymer". Those skilled in the art know that "Ammonium Allylpolyethoxy (10) Sulfate" and "2-Acrylamido-2-methylpropanesulfonic acid" are sulfonated monomers. It is thus clear that said co-polymers or ter-polymers are effective dispersants for addition into various aqueous systems to control mineral deposits and inhibit corrosion.
 It would thus have been obvious to one having ordinary skill in the art to use the one of the sulfonated copolymers or terpolymers as taught by the secondary reference of CN1496338A, in the corrosion inhibiting process taught by the primary reference of WO 2012/085830, for the benefits said dispersants/surfactants would impart to corrosion inhibiting of metal surfaces. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764